SCHOOL BOARD — INTERESTED PARTIES MAKING CONTRACTS A contract made by a school board with a gasoline retailer who is under contract to purchase gasoline from a wholesaler who serves on the school board is void.  The Attorney General has considered your opinion request wherein you ask the following question: "Do the statutes of Oklahoma allow a gasoline retailer to make a contract with a school district to furnish gasoline, if the retailer is under contract to buy its gasoline from a wholesaler who serves on the school board in question?" The pertinent statutes on this subject are 62 Ohio St. 371 [62-371] (1971) and 70 Ohio St. 5-124 [70-5-124] (1971).  Title 70 Ohio St. 5-124 [70-5-124] (1971) states: "No board of education of any school district in this State shall make any contract with any of its members or with any company, individual or business concern, in which any of its members shall be directly or indirectly interested. All contracts made in violation of this section shall be wholly void. A member of the board of education shall be considered to be interested in any contract made with any company, individual, or any business concern if such member of the board of education or any member of his immediate family owns any substantial interest in same." Title 62 Ohio St. 371 [62-371] (1971), states: "No board of county commissioners, nor city council, nor board of trustees of any township, or town, nor any district in this State shall make any contract with any of its members, or in which any of its members shall be directly or indirectly interested; and that all contracts made in violation of this section shall be wholly void." Under the above facts, it appears the board member has an interest in the contract made by the school board with a retailer who buys gasoline from such member. Such interest in the subject matter of this contract would fall within the prohibitions of 73 Ohio St. 5-124 [73-5-124] (1971) and 62 Ohio St. 371 [62-371] (1971). This expression of public policy against the personal interest of public officers in public contracts has been expressed in previous Attorney General Opinions, 69-263 and 72-180 .  It is, therefore, the opinion of the Attorney General that your question be answered in the negative in that a contract made by a school board with a gasoline retailer who is under contract to purchase gasoline from a wholesaler who serves on the school board is void.  (Robert H. Mitchell) (Conflict of Interest) ** See: Opinion No. 87-533 (1987) ** ** SEE: OPINION NO. 77-155 (1977) ** ** SEE: OPINION NO. 79-183 (1979) ** ** SEE: OPINION NO. 80-134 (1980) **